Case 3:19-cv-00477-REP Document 35-2 Filed 11/05/19 Page 1 of 4 PagelD# 303

UNITED STATES DISTRICT COURT (!] CONFIDENTIAL

FOR THE EASTERN DISTRICT OF VIRGINIA

RICHMOND DIVISION

TREVOR FITZGIBBON, )
)

PLAINTIFF Ww nn

vs. ) Civil Action No. 3:18-cv-247-REP

)
JESSELYN A. RADACK, ;
DEFENDANT
)
)
a:

 

DEFENDANT’S SUPPLEMENTAL RESPONSES TO PLAINTIFF'S
INTERROGATORIES ;

3. Identify all persons (including individuals, sole proprietorships, associations, trusts,
partnerships, limited liability companies, and corporations) whose homes or offices are
known or believed to be in Virginia, and with whom Radack transacted any business
between April 13, 2015 and the present, and PRODUCE a copy of all contracts,
agreements, invoices and billing records relating to such business.

Response: John Kiriakou and Said Barodi.

4. Identify and PRODUCE copies of records of all telephone calls made by Radack (from
any land line, cell phone or computer) and all text messages sent by Radack (from any
telephone, computer, iPad, Blackberry or other electronic device) to any person known or
believed to be in Virginia or to area codes 276, 434, 540, 571, 703, 757 and/or 804
between April 13, 2015 and the present relating to any business, either actual (ongoing or
completed) or prospective.

Response to request as modified by Court order:

 

 

 

 

 

 

 

 

 

i /1S Client 1
i 15 Client 1
: /1S Client |
4 /15 Client |
a /15 Client 1

/15 Client 1

 
Case 3:19-cv-00477-REP Document 35-2 Filed 11/05/19 Page 2 of 4 PagelD# 304

 

 

 

 

 

 

 

 

[1S Client 1 (!] CONFIDENTIAL
i 7 Client 1
: 17 Client 1
L 17 Client 1
i! 17 Client 1
q 17 Client 1
fi 17 Client 1
W17 Client 1

 

 

 

 

5. Identify and PRODUCE copies of all email communications between Radack and any
person known or believed to be in Virginia between April 13, 2015 and the present
relating to any business, either actual (ongoing or completed) or prospective.

Response to request as modified by Court order:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8 Client 1
/18 Client 1
/18 Client 1
/18 Client 1
/18 Client 1
7/17 Client 1
(17 Client 1
/17 Client 1
/17 Client 1
(7 Client 1
/17 Client |
17 Client |
17 Client 1
17 Client 1
17 Client |
17 Client 1
/17 Client 1
/A17 Client 1
17 Client 1
/17 Client |
17 Client 1 .
/17 Client 1
17 Client 1
/17 Client 1
0/16 Client 1
5/16 Client |
/16 Client |
/16 Client 1

 

 

 
Case 3:19-cv-00477-REP Document 35-2 Filed 11/05/19 Page 3 of 4 PagelD# 305

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5 Client 1
6 Client 1
6 Client 1
5 Client 1
16 Client 1
16 Client 1
16 Client 1
6 Client 1
16 Client 1
16 Client 1
16 Client 1
16 Client 1
6 Client |
16 Client 1 |
16 Client 1 |
16 Client 1
16 Client 1
16 Client 1
16 Client 1
6 Client 1
6 Client 1
15 Client 1
15 Client 1
15 Client 1
15 Client] |
15S Client 1
15 Client 1 |
5 Client 1
5 Client 1
5 Client 1
15 Client 1
15 Client 1
15 Client 1
8 Client ?
18 Client 2
18 Client 2
18 Client 2
18 Client 2
18 Client 2
18 Client 2
18 Client 2
Y17 Client 2
17 Client 2
/17 Client 2
/17 Client 2

 

 

(1) CONFIDENTIAL
Case 3:19-cv-00477-REP Document 35-2 Filed 11/05/19 Page 4 of 4 PagelD# 306

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

W17 Client 2 (!] CONFIDENTIAL
L /17 Client 2
i /17 Client 2
| AT Client 2
i" AZ Client 2
| = NT Client 2
| =o Client 2
| /17 Client 2
qi /17 Client 2
L /17 Client 2
L V17 Client 2
i /17 Client 2
/17 Client 2
/17 Client 2
| 617 Client 2
17 Client 2
/17 Client 2
L 17 Client 2
) 17 Client 2
i 7/16 Client 2
| ‘6 Client 2
| 19/16 Client 2
L 2/16 Client 2

'/16 Client 2
| 16 Client 2
| = W16 Client 2

'/16 Client 2

/16 Client 2

 

 

 

 

6. Identify the number of times Radack and/or her agents, representatives and/or employees
have been physically present in Virginia between April 13, 2015 and the present, and, for
each occasion, describe in detail (a) the reason for being in Virginia, (b) the nature of any
business activity conducted in Virginia, and (c) the location and duration of each visit.

Response to request as modified by Court order: Zero times.

I, Jesselyn Radack, declare under penalty of perjury that the foregoing is true and correct to the
best of my knowledge.

Date: ARE? Ig
3 Jesselyn Radack
